Order issued May 5, 2022




                                  In The

                            Court of Appeals
                                 For The

                       First District of Texas
                           ————————————
                            NO. 01-22-00003-CV
                           ———————————
   GABRIEL AREVALO, M.D., HAN PHAM HULEN, M.D. P.A. D/B/A
    WOUND INTEGRITY, HOLLI DEZAUN WALLER, D.O., AND
            HAROLD DAVID WILLS, D.O., Appellants
                                    V.
                        ANA MENDOZA, Appellee


                 On Appeal from the 234th District Court
                          Harris County, Texas
                    Trial Court Case No. 2021-27439


                        MEMORANDUM ORDER

     On January 5, 2022, Appellants Gabriel Arevalo, M.D. (“Arevalo”), Han

Pham Hulen, M.D. P.A. d/b/a Wound Integrity (“Hulen”), Holli Dezaun Waller,
D.O. (“Waller”), and Harold David Wills, D.O. filed interlocutory appeals of the

trial court’s orders denying their motions to dismiss filed under section 74.351 of

the Texas Civil Practice and Remedies Code. On March 21, 2022, Arevalo, Hulen,

and Waller filed unopposed motions to dismiss their appeals, requesting that their

appeals be dismissed “without regard to the merits and remand[ed] . . . to the trial

court for further proceedings.” The certificates of conference indicate counsel for

Appellants conferred with counsel of record for Appellee Ana Mendoza, who is

unopposed to the motions.

      No opinion has issued in the present appeal. See TEX. R. APP. P. 42.1(c).

Accordingly, we grant the moving Appellants’ motions and dismiss the appeals

filed by Arevalo, Hulen, and Waller. See TEX. R. APP. P. 42.1(a)(1), 43.2(f).

Appellant Harold David Wills, D.O.’s appeal remains pending before this Court.

                                 PER CURIAM

Panel consists of Justices Landau, Hightower, and Rivas-Molloy.




                                         2